DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nick Beaulieu (Reg. No: 59,901) on 04/06/2021. 

CLAIMS
The application has been amended as follows: 

1.-36. (Cancelled)

37. (Currently Amended) A message display method for use with a messaging application, the message display method comprising:
	receiving an identifier of a user of the messaging application;
	receiving first delivered information, wherein the first delivered information comprises messages from other users of the messaging application;

	performing semantic analysis on the words to identify a first portion of the messages that is associated with the user and a second portion of the messages that is not associated with the user; and 
	graphically displaying a reminder message for each message within the first portion of the messages to the user, wherein the reminder message for each message within the first portion of the messages comprises first textual content comprising a user name and second textual content indicating that the message corresponds to the user, [[and]] wherein the first textual content and the second textual content are different, wherein the messaging application comprises a group messaging application, wherein the user of the messaging application and the other users of the messaging application belong to a same group within the group messaging application, wherein the semantic analysis identifies a name, a first user name, a nickname, or a pronoun associated with the user within the words that are extracted from the first delivered information, and wherein the semantic analysis identifies the first portion of the messages without use of a special character before or after the name, the first user name, the nickname, or the pronoun associated with the user.

38.-39. (Cancelled)

40. (Previously Presented) The message display method of claim 37, wherein the semantic analysis identifies appellation information in the words from the first delivered 
	obtaining historical appellation information in historical delivered information; 
	establishing, according to the historical appellation information in the historical delivered information, a correspondence between the historical appellation information in the historical delivered information and the user of the messaging application; and 
	storing the correspondence.

41.-48. (Cancelled)

49. (Currently Amended) A message display device associated with a user of a messaging application, the message display device comprising:
	a processor; and
	a memory configured to store instructions, that when executed by the processor, cause the message display device to:
	receive first delivered information, wherein the first delivered information comprises messages from other users of the messaging application; 
	extract words from the first delivered information; 
	perform semantic analysis on the words to identify a first portion of the messages that is associated with the user and a second portion of the messages that is not associated with the user; and
	graphically display a reminder message for each message within the first portion of the messages to the user, wherein the reminder message for each wherein the messaging application comprises a group messaging application, wherein the user of the messaging application and the other users of the messaging application belong to a same group within the group messaging application, wherein the semantic analysis identifies a name, a first user name, a nickname, or a pronoun associated with the user within the words that are extracted from the first delivered information, and wherein the semantic analysis identifies the first portion of the messages without use of a special character before or after the name, the first user name, the nickname, or the pronoun associated with the user.

50.-51. (Cancelled) 

52. (Previously Presented) The message display device of claim 49, further comprising a non-transitory computer-readable storage medium coupled to the processor, and wherein the message display device is further configured to:
	obtain historical appellation information in historical delivered information; and 
	establish, according to the historical appellation information in the historical delivered information, a correspondence between the historical appellation information in the historical delivered information and the user of the messaging application, and 


53.-55. (Cancelled)

56. (Previously Presented) The message display method of claim 37, wherein the first portion of the messages that is associated with the user is received from a plurality of different users within the other users.

57.-58. (Cancelled)

59. (Previously Presented) The message display method of claim 37, wherein the method is implemented by a receiving device that is coupled to a network side server and that is associated with the user of the messaging application.

60. (Previously Presented) The message display method of claim 59, wherein the receiving device receives messages from different sending devices. 

61. (Currently Amended) A network side server that is configured to implement a group messaging application, the network side server comprising:
	a memory comprising instructions; and 
	a processor coupled to the memory and configured to execute the instructions to cause the network side server to:

	receive messages comprising words from other users of the group messaging application;
	extract words from the messages;
	perform semantic analysis on the words to identify a first portion of the messages that is associated with the user and a second portion of the messages that is not associated with the user; and 
	send reminder messages to a receiving device of the user, wherein the reminder messages correspond to the first portion of the messages that is associated with the user, wherein the reminder messages are associated with at least two different message senders, wherein each of the reminder messages comprises first textual content comprising a user name and second textual content indicating that the reminder message corresponds to the user, [[and]] wherein the first textual content and the second textual content are different, wherein the user of the group messaging application and the other users of the group messaging application belong to a same group within the group messaging application, wherein the semantic analysis identifies a name, a first user name, a nickname, or a pronoun associated with the user within the words that are extracted from the messages, and wherein the semantic analysis identifies the first portion of the messages without use of a special character before or after the name, the first user name, the nickname, or the pronoun associated with the user.



63.-66. (Cancelled)

67. (Previously Presented) The network side server of claim 61, wherein the semantic analysis identifies appellation information in the words from the messages of the other users.

68. (Previously Presented) The network side server of claim 61, wherein the group messaging application comprises a group texting application, and wherein the user and the other users belong to a same text group. 

69. (Cancelled)

70. (Previously Presented) The network side server of claim 61, wherein the second textual content comprises a plurality of words.


Examiner’s Statement of Reasons for Allowance
Claims 37, 40, 49, 52, 56, 59-62, 67-68 and 70 are allowed. 
The present invention is directed to: a message display method, apparatus, and device. The method includes: receiving first input information; extracting key information in the first input information, matching the key information and a user name, and determining a target user name; and binding the first input information and the target user name, and sending, to a receiver terminal, the first input information and the target user name that are bound, so that the receiver terminal displays a reminder message according to the target user name. The present invention is applicable to a scenario in which a user needs to quickly browse information.
The closest prior art, as previously recited, are Mao Qi et al ("Mao Qi," CN 102932238, see Google Translation) in view of Eustice et al (“Eustice,” US 20100030715) and further in view of Li et al (“Li,” US 20090306961).
Mao Qi et al is directed to: a reminding method and the equipment of a kind of group message, and the method includes: receive the group message that user edits in group message window；Adopt special marking is that described group message specifies reminding object in described group message, and described reminding object is the one or more members in group；Send the group message being assigned with reminding object to each member in group so that the member being designated as reminding object adopts the special alerting pattern pre-set to carry out prompting message when receiving described group message. The embodiment of the present invention can realize the special prompting to the specific user in group, in order to specific user knows new information in time.
Eustice et al is directed to: a social network model, based on data relevant to a user, is used for semantic processing to enable improved entity recognition among text 
Li et al is directed to: an automated arrangement for parsing location descriptions is provided in which semantic verification is integrated into a parsing process to reduce the generation of false results. The semantic verification involves checking up to three semantic relationships between keywords (i.e., syntactical components) parsed from the location description in a tokenization process to determine if a tokenization result is valid. The semantic relationships include: a) a spatial “part-of” relationship between location keywords; b) a spatial “near-by” relationship; and, c) a spatial “intersect” relationship. The semantic relationships between particular locations may be pre-calculated and stored as extended vocabulary to enable the semantic verification to occur early in the parsing process to thus increase overall parsing efficiency. The results of the parsing are sorted based on a rank score that is derived using the semantic relationships between the locations.
For example, none of the cited prior art teaches or suggests the steps of independent claims 37, 49 and 61: send reminder messages to a receiving device of the user, wherein the reminder messages correspond to the first portion of the messages 
Therefore, the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J WILCOX/           Examiner, Art Unit 2439          



/LUU T PHAM/           Supervisory Patent Examiner, Art Unit 2439